Title: From Alexander Hamilton to the President, Directors, and Company of the Bank of the United States, 3 September 1794
From: Hamilton, Alexander
To: President, Directors, and Company of the Bank of the United States



Treasury Department September 3d 1794
Gentlemen,

There being reason to apprehend that the monies belonging to the United States, in the Office of Discount and Deposit at Baltimore, may not be adequate to the urgent wants of the public, in that quarter during the present Month I have to request that you will be so obliging as to give the United States a Credit at the said Office of Discount and Deposit for Twenty Thousand dollars. The mode which I should wish to be adopted would be for you to direct the Officers of the said Bank to honor all such draughts (not exceeding the sum already mentioned) as may be drawn by the Treasurer of the United States on that institution over and above the amount of the public monies in their hands. The sums so advanced to be repaid in this place to the Bank of the United States, upon the draughts being presented at the Treasury.
I am with great respect   Gentlemen,   Your most Obedient Servant

Alexander Hamilton
The President Directorsand Company of the Bank of the United States

